Citation Nr: 1639408	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-02 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a head injury. 

2.  Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Waco, Texas, regional office (RO) of the Department of Veterans Affairs (VA).  

In March 2013, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript is of record.  

This matter was previously before the Board in March 2014 when it was remanded for additional development.  It has been returned for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The March 2014 remand requested that the Veteran be scheduled for a VA examination in order to determine the nature and etiology of any currently diagnosed residuals of a head injury and cervical spine disability.  This has not been done. 

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine the nature and etiology of any currently diagnosed residuals of a head injury and cervical spine disability.  

The Veteran's claims file should be reviewed in conjunction with the examination and the examiner's report should any pertinet medical history associated with the disorders in question.  All necessary testing should be conducted and the results reported in detail.

The VA examiner is asked to address, as appropriate, these questions:

(i) Does the Veteran have a disability or disabilities from the June 1976 in-service head injury that required him to receive 6 stitches in his head? (The Veteran claims he was hit in the head with a metal pipe and has residuals from the head injury and a cervical spine disability as a result of the head injury.)

(ii) If the answer to (i) is yes, is it at least as likely as not (50 percent or greater) that this disability or disabilities is/are etiologically related to the Veteran's active service (which was from September 1972 to September 1976), to include the June 1976 in-service head injury? 

In offering the requested opinions, the examiner should consider all pertinent in-service and post-service treatment records. 

A comprehensive rationale must be provided for all opinions rendered.  If the examiner cannot provide a requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, undertake any other development action that is deemed warranted.  Readjudicate the issues of entitlement to service connection for residuals of a head injury and a cervical spine disability.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).

